Citation Nr: 1503689	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  11-06 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for dermatitis, claimed as a skin irritation. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1990 to March 1994, with additional service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Montgomery, Alabama, regional office (RO) of the Department of Veterans Affairs (VA). 

The Veteran appeared at a video conference hearing before the undersigned in November 2014.  A transcript of this hearing is contained in the electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he was found to have borderline high blood pressures during service, and he believes that this was the first manifestation of the hypertension that was diagnosed after service.  

At an April 2008 VA examination the examiner opined that hypertension was not aggravated by active service.  However, the Veteran's entrance examination was negative for hypertension, and there is no contention or evidence that hypertension existed prior to service.  The Veteran is presumed to have been sound when he entered service.  38 C.F.R. § 3.304(b) (2014).  The examiner did not express an opinion as to whether hypertension was incurred in service.  

The Veteran has submitted a November 2014 letter from his private doctor, who stated a record review showed elevated blood pressures during active service, although hypertension was never diagnosed.  He adds that hypertension 
"could have been caused by military service connection."  This opinion was not expressed with the requisite certainty for the Veteran to prevail.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008) (noting an adequate opinion must be definitive).  However, given that the April 2008 examination failed to address direct service connection, this letter does require that an additional examination and opinion be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran's contends that he developed dermatitis as the result of working with various solvents during service.  He states that he developed scaly patches on his hands during service, and continues to have this problem. 

The Veteran was provided a VA examination in April 2008.  Unfortunately, the question asked of the examiner only included service connection on the basis of aggravation.  The entrance examination is negative for a skin disability, and the Veteran is presumed to have been sound.  38 C.F.R. § 3.304(b) (2014).  Furthermore, the examiner felt he was unable to provide a complete opinion without resorting to speculation.  

The Veteran testified at the November 2014 hearing that he had a list of the types of solvents he believed he had used.  He stated that he would submit this list to support his claim.  To date, no list has been received.  In addition, he stated that he had been treated by a dermatologist somewhere in Florida within a year or two of discharge.  VA has a duty to obtain these records.  38 U.S.C.A. § 5103A (West 2014).  His testimony triggers V's duty to provide an examination.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit the list of solvents and other chemicals he worked with during service.  

2.  Ask the Veteran to submit the records from the private dermatologist in Florida who treated him in the 1990s; or to provide authorization for VA to obtain the records.

3.  After the evidence requested above has been obtained or determined to be unobtainable, schedule the Veteran for a VA examination to determine whether hypertension was incurred in service.  The examiner should note review of the claims file.  After the record review and examination are completed, provide the following opinion:

a) Is it at least as likely as not that the Veteran had borderline in service that represented the onset of the current hypertension?

b) Did hypertension otherwise have its onset in service, or is it the result of a disease or injury in service?

The reasons for all opinions should be included.  The examiner should comment on the significance, if any, of the blood pressure readings found in the service treatment records, as well as the November 2014 letter and opinion from the Veteran's private doctor.  The examiner should note that mere lack of treatment during service cannot be the sole basis for a negative opinion.  If the examiner is unable to provide the needed opinion without resort to speculation, the reasons for this inability should be provided.  The examiner should state whether there is additional evidence that might allow the opinion to be provided.  

4.  After the evidence requested above have been obtained or determined to be unobtainable, schedule the Veteran for a VA examination of his claimed skin disability.  All indicated tests and studies should be conducted.  The record must be reviewed, and the claims report must note that it has been reviewed.  After the record review and examination are completed, provide the following opinion:

a) Has the Veteran had a skin disability or disease at any time since 2007? 

b) For each identified skin disease or disability, is it as likely as not that it began in active service or is the result of solvent or chemical exposures in service?

The reasons for all opinions should be included.  The examiner should comment on the significance of the solvents likely to have been used by the Veteran in service if the list of solvents requested from the Veteran is received. The examiner should note that mere lack of treatment during service cannot be the sole basis for a negative opinion.  If the examiner determines that they are unable to provide the requested opinion without resort to speculation, the reasons and bases for this opinion should also be noted, and any outstanding evidence that might allow the opinion to be provided should be identified.  

5.  If any benefit sought on appeal, remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

